Citation Nr: 0931437	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-12 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to July 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for the 
above-referenced claim.  

In June 2009, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of that hearing has been 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2008).

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
Veteran engaged in combat or that the Veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

Here, the Veteran claims that he has PTSD due to his period 
of active service.  Specifically, he has alleged that his 
PTSD is related to his service in the Republic of Vietnam 
during the Vietnam Era.  VA records reflect that the Veteran 
was diagnosed with PTSD by a private physician in November 
2007.  

In a January 2008 statement. Veteran identified several in-
service stressors that he believes are related to his PTSD.  
The Veteran asserted that while serving with a convoy at 
Monkey Mountain Naval Base he witnessed a fellow serviceman 
hitting a civilian with a rock.  He also stated that sometime 
around April 1971 he was assigned to haul road based material 
during a convoy between Da Nang and Quang Tri; according to 
the Veteran, he witnessed one of the "Sea Bee" vehicles 
driving ahead being hit by a box mine causing injury to the 
driver.  The Veteran stated that the driver was loaded in a 
chopper and taken away.  As his third stressor, he asserted 
that while driving a truck on duty in Da Nang, he hit and 
killed a civilian.  He reported that this incident occurred 
in June 1971.  

During the June 2009 Travel Board hearing, the Veteran 
identified an additional stressor he has attributed to his 
PTSD.  He stated that he witnessed approximately 50 missile 
and rocket attacks while stationed in Da Nang.  

The Veteran's available service personnel records were 
obtained and confirm his service in Vietnam from January 1971 
to July 1971 in the United States Marine Corps.  These 
records indicate that he served with A Company (Rein) 7th 
Engineering Battalion, Maintenance Battalion, 1st FSR/FLC 
near Dan Nang, Vietnam.

In light of the Veteran's June 2009 testimony, given his 
service personnel records reflecting service in Vietnam, and 
considering the diagnosis of PTSD, the Board finds that 
further development is warranted in an attempt to verify the 
claimed in-service stressors.  It is unclear from the claims 
file whether the RO attempted to obtain verification 
information from the United States Joint Services Records 
Research Center (JSRRC) or any other appropriate agency.  The 
Board finds that an additional effort should be undertaken in 
order to obtain the Veteran's unit records or any other 
information for possible verification of any of his 
stressors.  See Daye v. Nicholson, 20 Vet. App. 512 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the 
Veteran to  provide additional information 
in an effort to clarify his claimed 
stressors, including the specific dates, 
locations, names of other persons 
involved, units involved, etc., relating 
to his claimed stressors, to include 
experiencing missile attacks while serving 
with A Company (Rein) 7th Engineering 
Battalion, Maintenance Battalion, 1st 
FSR/FLC near Da Nang, Vietnam.  The 
Veteran should be advised that his 
information is necessary to obtain 
supportive evidence of the claimed 
stressful event in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Specifically, the Veteran 
should be advised that he may provide 
buddy statements or other corroborating 
evidence that may support his claimed in-
service stressors.

2.  The RO/AMC should review all of the 
Veteran's claimed stressors and prepare a 
summary of the claimed stressor, to 
include the dates and locations provided 
by the Veteran, with sufficient details to 
conduct a search of official records.  The 
RO/AMC should then prepare a request to 
the JSRRC, or any other appropriate 
agency, citing to the Veteran's claimed 
unit, events at that unit, and dates.  The 
JSRRC should be asked to provide 
documentation, if available, regarding the 
claimed stressors.  In any event, the 
RO/AMC should attempt to obtain the 
Veteran's complete service personnel 
records and the unit histories for A Co 
(Rein) 7th Engineer Battalion, Maint. BN 1st 
FSR/FLCs for April 1971 to June 1971.

All efforts to verify the claimed 
stressors and all responses received, as 
well as any formal determinations, should 
be documented and associated with the 
claims file.  

3.  If the claimed stressor(s) are 
verified, the RO/AMC should determine 
whether a VA psychiatric examination, 
performed in accordance with DSM-IV 
criteria and with the benefit of a claims 
file review, is necessary to determine if 
the Veterans verified in-service 
stressor(s) caused his diagnosed PTSD.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim  adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




